IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,762


EX PARTE DALE LINCOLN DUKE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9202950-RU IN THE 291ST DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated sexual assault of a child and was sentenced to twenty years' imprisonment. There
was no direct appeal.
	In his application for a writ of habeas corpus, Applicant contends, inter alia, he is
actually innocent of the offense. The trial court conducted a live evidentiary hearing in which
it considered the complainant's recantation and newly discovered evidence. Considering  all
of the evidence before it, the trial court was persuaded the recantation is credible. It finds
Applicant is actually innocent, and it recommends granting relief on his actual innocence
claim. See Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996). The recommendation
is supported by the record provided to this Court, and the trial court's findings on innocence
are adopted as this Court's own. Relief is therefore granted.
	The judgment in Cause No. F-9202950-RU in the 291st Judicial District Court of
Dallas County is set aside. It appears to this Court that Applicant is currently released from
custody on bond. The trial court shall issue any necessary bench warrant or order within 10
days after the mandate of this Court issues so that Applicant may answer the indictment.

Delivered: March 28, 2012
Do Not Publish